Case 3:21-cv-00346-BAJ-SDJ Document1 06/14/21 Page 1 of 17

 

 

 

 

 

 

UNITED STATES DISTRICT COURT R E C E | V E D
FOR THE MIDDLE DISTRICT OF LOUISIANA
JUN 14 2021
U.S, DISTRICT COURT
MIDDLE DISTRIGT OF LOUISIANA

FEDERAL ELECTION COMMISSION, an en

Plaintiff,

Vv. Civ. No.
DEFEND LOUISIANA PAC COMPLAINT

and

TAYLOR TOWNSEND, in his official
capacity as Treasurer of Defend Louisiana
PAC,

Defendants.

Nee ee ee ee ee Oe ee”

 

PLAINTIFF FEDERAL ELECTION COMMISSION’S COMPLAINT FOR CIVIL
PENALTY, DECLARATORY, INJUNCTIVE, AND OTHER APPROPRIATE RELIEF

Plaintiff Federal Election Commission (“Commission” or “FEC”), for its Complaint
against defendants Defend Louisiana PAC and Taylor Townsend, in his official capacity as
treasurer of Defend Louisiana PAC, alleges as follows:

INTRODUCTION

1, During the 2016 election for United States Senate in Louisiana, Defend Louisiana
and its treasurer violated the Federal Election Campaign Act (“FECA” or the “Act”) by failing to
disclose or providing inadequate disclosures for more than $90,000 in independent expenditures.
Defend Louisiana first registered with the FEC in April 2016 and filed the periodic reports of its
receipts and disbursements generally required of groups like it. These reports must specifically

disclose expenditures advocating the election or defeat of candidates along with the payee, date,

I
description of purpose, federal candidate supported or opposed, and amount. 52 U.S.C.
§ 30104(a}(1), (b)(6)(B)(iii). These FECA disclosure requirements serve to provide voters with
information about the sources of financial support for candidates and the use of funds by
committees, as well as deter and expose violations of other campaign finance restrictions. Defend
Louisiana made independent expenditures supporting Foster Lonnie Campbell and opposing John
Neely Kennedy in the 2016 runoff election, One of Defend Louisiana’s campaign finance reports
for the 2016 election cycle failed to describe adequately the purpose of eight independent
expenditures totaling $45,500 and another did not disclose three additional independent
expenditures totaling $45,475.65. The FEC sought additional information from Defend Louisiana
and sought to informally correct the violations, but received no response. The FEC therefore
seeks to remedy these violations through a declaration that defendants violated 52 U.S.C.
§ 30104(a)(1) and (b)(6)(B)(ii), an order that defendants correct the inadequate purpose
statements and missing expenditures through amended disclosure reports, an appropriate civil
penalty, and a permanent injunction against future similar violations.

JURISDICTION AND VENUE

2. This action seeks civil penalties, declaratory, injunctive, and other appropriate
relief pursuant to the authority granted by Congress to the FEC in FECA, codified at 52 U.S.C.
§§ 30101-30146.

3. This Court has jurisdiction over this suit pursuant to 28 U.S.C. § 1345 as an action
brought by an agency of the United States expressly authorized to sue by an act of Congress, 52
U.S.C. §§ 30107(a)(6), 30109(a)(6){A).

4, Venue is properly found in the United States District Court for the Middle District

of Louisiana pursuant to 28 U.S.C. § 1391(b) and 52 U.S.C. § 30109(a)(6)(A) because it is where
Defend Louisiana is found and Defendants Defend Louisiana and Townsend transact business in
this district. Furthermore, a substantial part of the acts or omissions giving rise to this action
occurred in this district. 28 U.S.C. § 1391(b).

THE PARTIES

5. The Commission is the independent agency of the United States government with
exclusive jurisdiction over the administration, interpretation, and civil enforcement of FECA,
See 52 U.S.C, §§ 30106(b)(1), 30107(a), 30109. The Commission is authorized to prescribe
forms and promulgate implementing regulations, id. § 30107(a)(8), to institute investigations of
possible violations of the Act, id. § 30109(a)(1)-(2), and to initiate civil actions in the United
States district courts to obtain judicial enforcement of the Act, id. §§ 30107(e), 30109(a)(6).

6, Defend Louisiana is an independent expenditure-only political committee located
in Baton Rouge, Louisiana, that registered with the FEC on April 29, 2016. Defend Louisiana
also maintains a bank account at Whitney Bank in Baton Rouge, Louisiana. During the 2016
election cycle, Defend Louisiana made independent expenditures totaling over $600,000.

7. Townsend is a resident of Louisiana and is the registered treasurer of Defend
Louisiana. Townsend first registered with the FEC as the treasurer and custodian of records for
Defend Louisiana on July 7, 2016. In his capacity as treasurer, Townsend signed Defend
Louisiana’s November 28, 2016 pre-runoff report and its January 9, 2017 post-runoff report.

RELEVANT STATUTORY AND REGULATORY PROVISIONS

8. FECA establishes a system to disclose the financing and spending of money in
federal election campaigns. 52 U.S.C. §§ 30101-30146. It does so by regulating
“contribution[s]” and “expenditure[s].” Jd. § 30101(8)(A), (9)(A). Under the Act, a

“contribution” includes any “gift, subscription, loan, advance, or deposit of money or anything of
value made by any person for the purpose of influencing any election for Federal office.” Jd.

§ 30101(8)(A). An “expenditure” includes “any purchase, payment, distribution, loan, advance,
deposit, or gift of money or anything of value, made by any person for the purpose of influencing
any election for Federal office.” Jd. § 30101(9)(A).

9, Under FECA, “any committee, club, association, or other group of persons which
receives contributions aggregating in excess of $1,000 during a calendar year or which makes
expenditures aggregating in excess of $1,000 during a calendar year,” id. § 30101(4)(a) and has
“the major purpose of . . . the nomination or election of a candidate” is a political committee,
Buckley v. Valeo, 424 US. 1, 79 (1976) (per curiam).

10. Groups that fall within the definition of a “political committee” are required to
register with the Commission, appoint a treasurer, and meet other organizational requirements.
52 U.S.C. § 30103. The treasurer is required to sign and file regular reports disclosing the
committee’s receipts and disbursements. 52 U.S.C. § 30104(a)(1).

11. Requiring political committees dedicated to making independent expenditures to
file reports disclosing receipts and disbursements: (1) serves the public “interest in knowing who
is speaking about a candidate and who is funding that speech,” and; (2) “deters and helps expose
violations of other campaign finance restrictions, such as those barring contributions from
foreign corporations or individuals.” SpeechNow.org v. FEC, 599 F.3d 686, 698 (D.C. Cir.
2010) (en banc).

12. Political committees that are not authorized by a federal candidate — so called

“nauthorized committees” —- may choose to file their disclosure reports either: (1) monthly; or
(2) quarterly during election years with an additional “pre-election report” due 12 days before an
election and a “post-election report” due 30 days after the election. 52 U.S.C. § 30104,!

13. Unauthorized committees must include independent expenditures in these reports.
52 U.S.C. § 30104(b)(6)(B)(iii). Independent expenditures are those that expressly advocate for
“the election or defeat of a clearly identified federal candidate [] and that [are] not made in
concert or cooperation with or at the request or suggestion” of the candidate or his or her
committee or agents, “or a political party committee or its agents.” 52 U.S.C. § 30101(17).

14. Included in the information political committees must disclose on their regularly
scheduled reports is the full name and address of each “person who receives any disbursement
during the reporting period in an aggregate amount . . . of $200 within the calendar year... in
connection with an independent expenditure by the reporting committee,” as well as “the date,
amount, and purpose of” the independent expenditure. 52 U.S.C. § 30104(b)(6)(B)(iii); see also
11 C.E.R. § 104.3(b)(3)(vii); 11 C.F-R. § 104.4(a). This itemized list of a committee’s
independent expenditures is required to be on Schedule E of the form on which unauthorized
committees report. 11 C.F.R. § 104.3(b)(3)(vii).

15. “[P]urpose means a brief statement or description of why the disbursement was
made,” 11 C.F.R. § 104.3(b)(3)@)(A). These descriptions must “provide sufficient public
disclosure of how a committee used its funds.” Amendments to Federal Election Campaign Act
of 1971; Regulations Transmitted to Congress, 47 Fed. Reg. 15,080, 15,086 (Mar. 7, 1980); see
also Statement of Policy: “Purpose of Disbursement” Entries for Filings With the Commission,

72 Fed. Reg. 887 (Jan. 9, 2007) (explaining that the “entry, when considered along with the

 

! In general, unauthorized committees that file quarterly during election years file semi-
annual reports during nonelection years. 52 U.S.C. § 30104(a)(4)(A)(iv).

5
identity of the disbursement recipient, must be sufficiently specific to make the purpose of the
disbursement clear”). Examples of purpose statements that are sufficiently specific include:
“dinner expenses, media, salary, polling, travel, party fees, phone banks, travel expenses, travel
expense reimbursement, and catering costs.” 11 C.F.R. § 104.3(b)(3)G@)(B). “[SJtatements or
descriptions such as advance, election day expenses, other expenses, expenses, expense
reimbursement, miscellaneous, outside services, get-out-the-vote and voter registration,” on the
other hand, do not provide sufficient public disclosure of how a committee used funds. Jd.

16. Ifa political committee makes independent expenditures for an election that
aggregate to $10,000 or more in a calendar year, in addition to reporting those expenditures on
the committee’s regular periodic reports the committee must also report those expenses on a “48-
hour repott,” i.e., a separate report due within that time frame after the communication is
publicly disseminated. 11 C.F.R. § 104.4(b)(2). This 48-hour reporting obligation arises for
each additional aggregate $10,000 in independent expenditures the political committee makes in
a single election. Jd The information required to be reported about disbursements for
independent expenditures on 48-hour reports is the same information required on Schedule E of
regular periodic reports, Jd.

17. The State of Louisiana uses what is sometimes referred to as a “jungle primary”
system to elect United States Senators. La. Secretary of State, Review Types of Elections,
https://www.sos.la. gov/ElectionsAndVoting/GetElectionInformation/ReviewTypesOfElections/P
ages/default.aspx (last visited May 4, 2021). In this system, all candidates, regardless of party
affiliation, stand for election on the date that is for the general election in most states, but is
referred to as the open primary in Louisiana. Jd. The candidate who receives more than 50% of

the vote wins. Jd If no candidate receives 50% of the vote, the two candidates who receive the
most votes will proceed to a runoff election that is also referred to in Louisiana as an open
general election. Jd.

18. Political committees making expenditures related to Louisiana U.S. Senate
elections must adhere to reporting requirements and deadlines for both the Louisiana open
primary/general election and any subsequent runoff election. FEC Advisory Op. 2000-29,
https://www.fec.gov/files/legal/aos/2000-29/2000-29.pdf. When a runoff election is necessary,
political committees must file pre-runoff and post-runoff election reports disclosing campaign
financing and spending. Id.; see also FEC, Primary and General Election Report Notice,
https://Awww.fec.gow/help-candidates-and-committees/dates-and-deadlines/2020-reporting-
dates/prior-notices-2020/election-report-notice-louisiana/ (last visited May 4, 2021).

19. | FECA authorizes a United States district court to order a defendant who has
violated FECA to pay a civil penalty. 52 U.S.C. § 30109(a)(6)(B). For violations that are not
knowing and willful, “the civil penalty shall not exceed the greater of $20,528 or an amount
equal to any contribution or expenditure involved in the violation.”? 11 C.F.R. § 111.24 (a)(1).

30. In addition to imposing civil penalties, FECA authorizes United States district
courts to “grant a permanent or temporary injunction, restraining order, or other order” against

any defendant who has violated the Act. 52 U.S.C. § 30109(a)(6)(B).

 

2 FECA provides that courts may impose civil penalties that “do[] not exceed the greater of
$5,000 or an amount equal to any contribution or expenditure involved in such violation.” 52
U.S.C. § 30109(a)(6)(B). The Federal Civil Penalties Inflation Adjustment Act of 1990 requires
agencies to adjust civil monetary penalties for inflation each year. 28 U.S.C. § 2461 note § 4.

For violations that are not knowing and willful, the adjusted civil penalty in 2021 is $20,528.

See 11 C.F.R. § 111.24 (a)(1); 86 FR 1737-02.
FACTUAL BACKGROUND
Inadequate Purpose for Independent Expenditures

21. In 2016, no candidate won 50% of the vote in the Louisiana U.S. Senate open
primary/general election on November 8, 2016.

22. U.S. Senate candidates Foster Lonnie Campbell and John Neely Kennedy
competed in a runoff election held on December 10, 2016.

23. Defend Louisiana made $551,525.44 in independent expenditures that supported
Campbell or opposed Kennedy during the 2016 Louisiana runoff election. Those independent
expenditures triggered the requirement that Defend Louisiana file both a pre-runoff and post-
runoff election report. On November 28, 2016, Defend Louisiana filed its pre-runoff report. On
Schedule E of the pre-runoff report, Defend Louisiana disclosed sixteen independent
expenditures totaling $209,049.79 that supported U.S. Senate Candidate Foster Lonnie
Campbell, Jr. in the 2016 Louisiana U.S. Senate runoff election.

24, Eight of those independent expenditures, totaling $45,000, had a stated purpose of

“Community Outreach,” as shown in Table One below.

Table One: Independent Expenditures with Inadequate Purpose Statements

   
     

 

 

 

 

 

 

 

 

 

 

 

APAC 10/27/2016 | Community Foster Lonnie Campbell $5,500
LIFE 10/27/2016 | Community Outreach Foster Lonnie Campbell $7,500
NOEL 10/27/2016 | Community Outreach Foster Lonnie Campbell $2,500
United Ballot
PAC 10/27/2016 | Community Outreach Foster Lonnie Campbell $5,000
BOLD 10/31/2016 | Community Outreach Foster Lonnie Campbell $6,000
Jefferson

United 10/31/2016 | Community Outreach Foster Lonnie Campbell $10,000
Noel 10/31/2016 | Community Outreach Foster Lonnie Campbell $5,000
TIPS 10/31/2016 | Community Outreach Foster Lonnie Campbell $4,000
Total $45,500

 

 

 

 

 
25. “Community Outreach” is a purpose statement like “get-out-the-vote” or “voter
registration” that is insufficiently specific to provide public disclosure of how the committee was
using its funds. See 11 C.F.R. § 104.3(b)(3)G)(B).

26. On January 31, 2017, Defend Louisiana filed an amended pre-runoff report, but
there were no changes to the purpose statements in Schedule E.

27. Townsend signed Defend Louisiana’s original and amended pre-runoff reports in
his capacity as treasurer.

Undisclosed Independent Expenditures

28. On December 12, 2016, Defend Louisiana filed a 48-Hour report disclosing three
independent expenditures disseminated on December 10, 2016, totaling $45,475.65.

29. On January 9, 2017, Defend Louisiana filed a post-runoff report covering the
period of November 21, 2016, through December 30, 2016, The report included a Schedule E
disclosing nine independent expenditures totaling $297,000. However, the Schedule E did not
disclose the three independent expenditures, as shown in Table Two below, that Defend

Louisiana previously included in the December 12, 2016 48-Hour report.

Table Two: 48-Hour Report Activity Not Disclosed on Schedule E

  

   

 

 

 

EF Business Center 12/10/2016 Mailers John Neely Kennedy $28,875.65
Last World Strategies | 12/10/2016 | Digital Ad Consulting | Foster Lonnie Campbell $8,300
Last World Strategies | 12/10/2016 | Digital Ad Consulting John Neely Kennedy $8,300

Total $45,475.65

 

 

 

 

 

 

 

30. On January 31, 2017, Defend Louisiana filed an amended Post-Runoff Report.

The amended Post-Runoff Report did not contain any changes to Schedule E.
ADMINISTRATIVE PROCEEDINGS

31. On May 2, 2017, the Commission’s Reports Analysis Division sent Defend
Louisiana a Request for Additional Information notifying Defend Louisiana that “Community
Outreach” is an inadequate purpose statement and seeking clarification of the purpose of the
eight independent expenditures that were designated “Community Outreach” in its pre-runoff
report.

32. Defend Louisiana did not respond to the Request for Additional Information.

33. On May 7, 2017, the FEC’s Reports Analysis Division sent a second Request for
Additional Information to Defend Louisiana requesting information pertaining to the three
independent expenditures that were disclosed in the 48-Hour report but not reported on Schedule
E of the post-runoff report.

34. Defend Louisiana did not respond to the second Request for Additional
Information.

35. The Reports Analysis Division made multiple additional attempts to contact
Defend Louisiana and Townsend via phone and email to resolve the defects with the pre-runoff
report and post-runoff report, but defendants failed to correct the reports.

36. On June 28, 2018, the Commission notified defendants that Defend Louisiana and
Townsend, in his official capacity as treasurer, may have violated FECA and that the matter was
referred to the FEC’s Office of General Counsel for possible enforcement action under 52 U.S.C.
§ 30109.

37. The letter explained to defendants that the violations included failing to provide

adequate purposes for eight independent expenditures in Defend Louisiana’s pre-runoff report

10
and for failing to disclose three independent expenditures in its post-runoff report. The letter
also gave defendants the opportunity to respond, but neither provided a written response.

38. On May 15, 2019, the Commission decided by a vote of 4-0 to find reason to
believe that Defend Louisiana and Townsend violated 52 U.S.C. §§ 30104(a)(1) and
30104(b)(6)(B)Gii) by failing to provide adequate purposes for eight independent expenditures in
Defend Louisiana’s pre-runoff report and by failing to disclose three independent expenditures in
its post-runoff report.

39, | The Commission notified defendants of its reason-to-believe findings in a letter
dated May 23, 2019, which attached the factual and legal analysis supporting the Commission’s
determination. See 52 U.S.C, § 30109(a}(2).

40. During the ensuing investigation, defendants did not respond to the Commission’s
reason-to-believe letter. See 52 U.S.C. § 30109(a)(2).

41. On July 2, 2020, the Commission decided by a vote of 4-0 to find probable cause
to believe that Defend Louisiana and Townsend violated 52 U.S.C. §§ 30104(a)(1) and
30104(b)(6)(B)Gii). See 52 U.S.C. § 30109(a)(3).

42. The Commission notified defendants of its probable cause findings in a letter
dated July 23, 2020, which also contained a proposed conciliation agreement.

43, The Commission’s mandated conciliation period began on July 23, 2020, when
the Commission notified defendants of its probable cause finding and certified its probable cause
vote, The Commission was required to conciliate for at least 30 days — until at least August 23,
2020.

44, The Commission attempted to conciliate for a period of 90 days. Defendants did

not respond to the Commission’s attempts to negotiate a conciliation agreement.

11
45, On March 8, 2021, the Commission decided by a vote of 6-0 to authorize a civil
action against Defendants for failing to provide adequate purposes for eight independent
expenditures in Defend Louisiana’s pre-runoff report and for failing to disclose three
independent expenditures in its post-runoff report.

46. | The Commission has satisfied all of the jurisdictional requirements in FECA that
are prerequisites to filing this action.

FIRST CAUSE OF ACTION

47. Paragraphs 1-46 are incorporated herein by reference.

48. Defendants Defend Louisiana PAC and Taylor Townsend, in his official capacity
as treasurer, violated 52 U.S.C. § 30104(b)(6)(B)(ii) and 11 C.F.R. § 104.3(b)(3)(i)(B) by failing
to provide adequate purpose statements for eight independent expenditures totaling $45,500 on
Schedule E of Defend Louisiana’s pre-runoff report.

SECOND CAUSE OF ACTION

49. Paragraphs 1-48 are incorporated herein by reference.

50. Defendants Defend Louisiana PAC and Taylor Townsend, in his official capacity
as treasurer, violated 52 U.S.C. § 30104(a)(1) by failing to disclose three independent
expenditures totaling $45,475.65 on Schedule E of Defendant Defend Louisiana’s post-runoff
report.

PRAYER FOR RELIEF
51. WHEREFORE, Plaintiff Federal Election Commission prays that this Court:
A. Declare that defendants Defend Louisiana PAC and Taylor Townsend, in

his official capacity as treasurer, violated 52 U.S.C. § 30104(b)(6)(B)(iii) and 11 C.F.R.

12
§ 104,3(b)(3)G)\(B) by failing to provide an adequate purpose statement for eight independent
expenditures totaling $45,500 on Schedule E of Defend Louisiana’s 2016 pre-runoff report.

B. Declare that defendants Defend Louisiana PAC and Taylor Townsend, in
his official capacity as treasurer, violated 52 U.S.C. § 30104(a)(1) by failing to disclose three
independent expenditures totaling $45,475.65 on Schedule E of Defend Louisiana’s post-runoff
report.

C. Order defendants Defend Louisiana PAC and Taylor Townsend to correct
Defend Louisiana PAC’s November 28, 2016 pre-runoff report by providing adequate purpose
statements for the eight independent expenditures designated as “community outreach” and to
correct Defend Louisiana PAC’s January 9, 2017 post-runoff report to include the three
independent expenditures listed in Defend Louisiana PAC’s December 12, 2016 48-hour report.

dD. Permanently enjoin defendants Defend Louisiana PAC and Taylor
Townsend from failing to disclose independent expenditures and from providing inadequate
purpose statements for independent expenditures.

E. Assess a civil penalty in the total amount of $41,056.00 against Defendant
Defend Louisiana PAC and Taylor Townsend, in his official capacity as treasurer, for violating
FECA:

i, for each violation of 52 U.S.C. § 30104(b)(6)(B) (ii) that is not
knowing and willful, the Court may assess a civil penalty that “shall not exceed the greater of
$20,528 or an amount equal to any contribution or expenditure involved in the violation,” 11
CFR. § 111.24 (a)(1); here the Commission requests $20,528 for the series of such violations;

and

13
Case 3:21-cv-00346-BAJ-SDJ Document1 06/14/21 Page 14 of 17

ii. for each violation of 52 U.S.C. § 30104(a)(1) that is not knowing
and willful, the Court may assess a civil penalty that “shail not exceed the greater of $20,528 or
an amount equal to any contribution or expenditure involved in the violation,” 11 C.F.R. §
111.24 (a)(1); here the Commission requests $20,528 for the series of such violations.

F. Award Plaintiff Federal Election Commission its costs in this action; and
G. Grant Plaintiff Federal Election Commission any other relief as may be

appropriate.

14
Case 3:21-cv-00346-BAJ-SDJ

Lisa J. Stevenson
Washington, D.C, Bar 457628
Acting General Counsel
Federal lection Commission
1050 First Street NE
Washington, DC 20463

P: (202) 694-1650

F: (202) 219-1043
Istevensoni@fec.gov

Kevin Deeley

Massachusetts Bar 644486
Associate General Counsel
Federal Election Commission
1050 First Street NI
Washington, DC 20463

P: (202) 694-1650

F: (202) 219-1043
kdeeley@ifec. gov

June 10, 2021

Document 1 06/14/21 Page 15 of 17

Respectfully submitted,

Jacob S. Siler

Washington, D.C. Bar 1003383
Acting Assistant General Counsel
Federal Election Commission
1050 First Street NE
Washington, DC 20463

P: (202) 694-1650

F: (202) 219-1043

Wh &, voy

M, M". ise Holman

Arkansas Bar 2017215
Washington, D.C. Bar 1643692
Federal Election Commission
1050 First Street NE
Washington, DC 20463

P; (202) 694-1650

1°: (202) 249-1043
eholmandfec.gov
“IRST CLASS MAIL

 

 

 
     
  
    
  
    
  
 

a Mailing’ Envelope ~ |

For Domestic and International Use

 
   

 

Please Rush To Addressee

 

 

 

 

 

 

|? Bae Y

*
tanner

 

\

When tised internationally
affix customs declarations =".
@S Porn 2976, or 29764). ©:

 

saen 6002 >

 

eee eee se Ko: SLA

 

  

Please
Recycle
